Citation Nr: 0928945	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  97-23 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran served with the Army National Guard of Wyoming 
from 1974 to 1997, including during various periods of active 
duty from April 1974 to June 1974, May 1979 to October 1979, 
and in November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The Veteran appeared and testified at 
personal hearing at the RO in October 1997 and June 2000.  
Transcripts of the hearings have been added to the record.  
This case was remanded to the RO for additional development 
in November 2001 and May 2003.

In August 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded a March 2004 
Board decision.  The March 2004 Board decision was vacated 
and remanded by the Court because of inadequate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA) 
(Hereinafter referred to as 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)).  The Board remanded this matter again in April 
2008, to afford the Veteran adequate notice pursuant to 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); such has been 
completed and this matter is returned to the Board for 
further consideration.


FINDINGS OF FACT

The Veteran is not currently diagnosed with chronic fatigue 
syndrome which is related to any period of active duty for 
training.


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1, 3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal was 
received in December 1996 and a duty to assist letter was 
sent in April 2001, following the July 1997 denial of this 
claim on the merits.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, and of 
his and VA's respective duties.  The duty to assist letter, 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

Additional notice was sent in January 2002 and June 2003.  
After the Court-ordered remand by the Board in April 2008 to 
provide adequate notice of the VA's duty to notify and 
assist, the AOJ sent him specific notice in August 2008 that 
complied with the directives of this remand.  Specifically 
the notice advised the Veteran that the evidence he should 
submit should include competent medical evidence of a current 
CFS diagnosis and a written opinion from a medical 
professional that relates the Veteran's current symptoms 
claimed as CFS to any inservice disease or injury during his 
service in Honduras.  The Veteran did not submit any 
additional evidence after receiving this August 2008 notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent 
examination done in August 2003 was based on review of the 
claims file and examination of the Veteran.  There is no need 
for a new VA examination to address the etiology of the 
claimed CFS in this instance where the records show no 
evidence of a current CFS disorder, and where the Veteran 
failed to respond to the VA's specific request in February 
2008 for medical evidence showing a current CFS disability.  
The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). with no evidence of record suggesting a link 
between currently claimed problems and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was provided in the August 
2008 letter.  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

II.  Service Connection

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  For the purpose of benefits administered by VA, the 
term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable." 38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" as 
including "active duty" and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty."  Thus, service connection may be granted 
for a disability which is the result of disease or injury 
incurred in or aggravated by active military service, which 
can include active duty for training.  38 U.S.C.A. §§ 
101(24), 1131.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay evidence of 
in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The appellant's service consists of active duty for training 
as shown in the service personnel records.  38 U.S.C.A. § 
101(22).  When a claimant's only service has been active duty 
for training, the presumption of soundness (the presumption 
of being in sound condition upon entry into service) does not 
apply unless service connection has previously been 
established for a separate disease or disability.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  In this case, the appellant 
is service-connected for a right ankle condition sustained in 
May 1974 during basic training.  Thus this provision is not 
applicable in this matter.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

Presumptive periods do not apply to active duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this matter, the Veteran alleges that he is entitled to 
service connection for CFS as a result of his participation 
in active duty for training that took place in Honduras in 
1991.

National Guard records reflect that the Veteran participated 
in active duty for training in Honduras for a 2 week period 
from November 8, 1991 to November 23, 1991.  

Service treatment records from the Veteran's first period of 
active service in 1974 revealed treatment for right ankle 
injury and left leg injury.  There were no records or 
findings pertinent to his CFS claim.  Likewise, a May 1975 VA 
examination and VA treatment records of October 1976 focused 
on feet or ankle complaints with no mention of CFS symptoms.  

VA treatment records from the mid 1970's to 1987 reveal no 
treatment or findings of CFS.  It is noted that in July 1976 
he was treated for a viral infection with symptoms that did 
include malaise and tiredness, and again in September 1976 he 
was treated for probable non specific viral gastroenteritis, 
with associated symptoms that included backache, nausea, 
generalized myalgia and intermittent sleeping.  He is not 
shown to have any complaints of fatigue or myalgia that were 
not associated with an infection during this time period.  He 
was also treated for recurrent episodes of low back pain 
between 1976 and 1983 but with no reference to CFS.  

Additional service treatment records from the National Guard, 
though not necessarily during active periods include the 
following.  Periodic examinations from March 1986, March 1987 
and March 1991 made no mention of CFS.  The report of medical 
history was negative for any symptoms suggested of CFS to 
include frequent trouble sleeping.  

A March 1993 letter from D. B., M.D., says this Veteran was 
seen by this doctor a number of years ago for evaluation of 
CFS.  He was noted to have morning headaches as substantial 
symptoms and eventually had a sleep study diagnosing rather 
profound night time hypoxemia, not associated with one of the 
apeneic syndromes, either central apnea or sleep apnea.  He 
was noted to have some reactive airway disease diagnosed in 
May 1992.  He had improved stamina and strength, with 
headaches having gone since he was placed on oxygen at night.  
Other records from April 1993 contain notations indicating 
the Veteran suffered from sleep apnea diagnosed by his 
primary doctor.  In April 1996, a letter from Dr. B., 
addressing complaints of angina again noted the Veteran has 
CFS and nocturnal desaturation syndrome.  It was indicated 
that he had a sleep study and did not have sleep apnea 
syndrome or any of the central nervous syndromes associated 
with desaturation.  

An undated record taken when he was age 44 noted the Veteran 
to be under the continuous care of Dr. B., a pulmonary 
specialist for diagnosed migraine and tension headaches, 
sleep apnea, CFS and nocturnal desaturation.  He was noted to 
sleep with nasal cannula attached to an oxygen concentrator 
but even with oxygen he still experienced 30 minute episodes 
of confusion and disorientation for 30 minutes after waking 
up.  He still complained of physical fatigue, no energy and 
poor muscular strength.  Dr. B., diagnosed him with CFS and 
treated symptoms including joint pain, leg cramps and back 
pain.  

A September 1996 examination report shows he had trouble 
sleeping since 1992, believed to be secondary to sleep apnea 
and chronic fatigue syndrome treated with oxygen while 
sleeping.  An October 1996 Medical Board report indicates 
that the Veteran was certified as medically disqualified for 
continued active National Guard Service due to headaches 
requiring narcotics, chronic fatigue syndrome treated with 
Darvocet, sleep apnea and nocturnal hypoxia.  These diagnoses 
were deemed to not have been incurred in active service, to 
not have existed prior to service, and to not have been 
permanently aggravated by service.  A September 1996 report 
of medical examination contained a stamp dated November 26, 
1996 again reciting the October 1996 Medical Board 
disqualifying report.  In November 1996, he again was noted 
to have a sleep disorder with fibromyalgia, CFS features and 
decreased oxygen at night.  

The post-service medical evidence includes records received 
from the Social Security Administration (SSA) describing the 
treatment the Veteran received over time for various health 
problems, including sleep problems.  An August 1998 SSA 
Disability Determination and Transmittal shows the Veteran's 
disability began in December 1996, and that his primary 
diagnosis was CFS and his secondary diagnosis was peripheral 
neuropathy.

Treatment records from various private health care providers, 
including Drs. B., and S., dated from 1982 to 1998 include 
April 1996 notations showing the Veteran had CFS and 
nocturnal desaturation syndrome.  December 1997 notations 
from Dr. S., further indicate that he was unable to state 
whether central nervous system (CNS) disease was present in 
the Veteran, but that he felt he did have CNS disease.

Medical records from the Cheyenne VA Medical Center dated 
from 1976 to 1998 include a May 1992 sleep study report which 
gave an impression of no evidence of central or obstructive 
sleep apnea, with mild to moderate oxygen desaturation 
occurred numerous times during sleep.  The records include 
further records documenting CFS and sleep apnea symptoms 
including a November 1996 report addressing main complaints 
of CFS which also noted a history muscle spasms in the thigh.  
Examination revealed no abnormal findings related to chronic 
fatigue complaints and the impression was essentially 
unremarkable physical examination and history of CFS and 
migraines.  In February 1997, CFS was noted in a record 
addressing lower gastrointestinal complaints thought to be 
irritable bowel syndrome or possible Crohn's disease.  An 
April 1997 psychiatric evaluation again noted a history of 
the Veteran developing CFS during a 2 week National Guard 
training in the Pacific region.  Since then he reported his 
CFS symptoms have waxed and waned over the past 6 years.  
Following examination he was diagnosed with dysthymia 
secondary to medical problems that were present on a chronic 
basis and history of CFS since 1991 which was diagnosed 
during his 2 week stay in Honduras.  The CFS diagnosis was 
again reported in a May 1997 heart catheterization report, 
which noted the history of CFS and fibromyalgia for 
approximately 5 years and he underwent the procedure for 
atypical chest pain.  The coronary angiography was normal.  A 
November 1997 brain magnetic resonance imaging (MRI) was also 
normal.

A January 1997 VA examination report reveals that the claims 
file did not accompany the January 1997 examination, but a 
history was taken from the Veteran of having served in 
Honduras for 2 weeks active duty and shortly after he 
returned from Honduras he had "flu" symptoms that did not 
go away.  Within one month of returning from Honduras, he got 
so weak that he was unable to lift a duffle bag.  He then 
reported a history of starting to see Dr. B., and saw him for 
the past 6 years.  He was diagnosed with CFS and was also 
treated by Dr. S, a neurologist.  Again it was noted that his 
sleep study showed nighttime oxygen desaturation treated with 
oxygen at bedtime.  He currently complained of tiredness, eye 
twitch and arm spasms, along with his legs giving out at 
times.  He also reported intermittent burning sensation of 
his right thigh, gastrointestinal complaints and continued 
weakness.  Examination revealed all major body components, 
such as cardiovascular, neurological, musculoskeletal, and 
abdomen were all normal.  The assessment was history of CFS, 
and history of oxygen desaturation at night.

At the time of a hearing on appeal in October 1997, the 
Veteran testified that he became sick in service while 
stationed in Honduras.  He stated that his symptoms included 
upset stomach, trouble eating, falling asleep and sleeping.  
The Veteran further pointed out that he was discharged from 
service because of his CFS.

A January 1998 VA record gave a history of complaints of 
weakness for 7 years.  He was healthy until 1991 when a 
sudden onset of leg, arm and face weakness and he fell.  He 
was diagnosed with CFS and slowly recovered but felt general 
fatigue and since then has been having periodic exacerbation 
of weakness and numbness of both lower extremities right 
greater than left.  He felt that the weakness has progressed 
over the years.  He had to quit his job the previous year.  
He had difficulty getting up from his chair, slurring speech 
and swallowing difficulties.  Findings on physical 
examination included flat affect on mental status examination 
and some wasting of both hands intrinsic muscle, and sensory 
examination with significant decreased pinprick, temperature, 
vibration, positional.  He got up slowly from his chair and 
his gait was slow and narrow with positive Romberg and an 
inability to do tandem heel toe walk.  The assessment was 
chronic fatigue and sensory loss.  On reexamination, it was 
felt that the weakness was minimal and he was able to walk on 
his heels and toes.  Without an MRI it was difficult to have 
a formal diagnosis, but differentials included small infarct 
in the brain or brainstem, motor neurological disease, 
multiple sclerosis, myasthenia gravis, spinal cord lesion, 
myopathy or neuropathy.  Plans included further testing to 
rule out myopathy/neuropathy.

The Veteran also provided testimony at a second hearing on 
appeal in June 2000.  On that occasion, the Veteran 
reiterated that he was discharged from service due to a 
diagnosis of CFS.  He also noted that he received treatment 
for this disability following his separation from service

A May 2002 VA examination report related the Veteran's 
history of having developed severe fatigue along with a 
number of other symptoms after a 2 week National Guard 
mission in Honduras in 1991.  There was no indication that 
the claims file was reviewed.  His present complaints 
included severe fatigue having reduced his daily activity to 
below 50 percent of his activity level prior to the Honduras 
trip.  His complaints included low grade fever and several 
episodes of nonexudative pharyngitis, palpable and tender 
cervical lymph nodes and sore throat daily along with 
generalized muscle aches and weakness.  He also complained of 
headaches and joint pain.  Examination was notable for slight 
cervical adenopathy but was otherwise unremarkable on 
examination of the head, neck, cardiovascular system, 
respiratory system and musculoskeletal system.  On 
assessment, the examiner stated that the Veteran met the 
criteria for CFS symptoms but had sleep apnea which probably 
complicated the CFS.  He was noted treating with a CPAP.  

At the time of an October 2002 VA examination, the history of 
the symptoms of CFS manifesting after he was sent to Honduras 
was related by the Veteran, who also gave a history prior to 
his discharge from the National Guard, of having chronic 
obstructive pulmonary disease (COPD) secondary to smoking 
along with chronic obstructive sleep apnea for which he used 
a CPAP.  He was noted to require oxygen all the time.  He was 
noted to have had extensive workups by cardiology, neurology 
and the chest clinic.  His main complaints were being unable 
to do activities he used to due to CFS.  His laboratory 
results were always noted to be normal, with normal TSH, ESR, 
CPK and ANA, with negative findings for hepatitis C or other 
liver abnormality, and rheumatoid factor was 0, with serum 
protein findings also normal.  Electromyleogram (EMG) showed 
normal muscle study.  Cardiology noted normal left 
ventricular and right ventricular functions, although it was 
thought he might have borderline congestive heart failure.  
Neurology was noted to have diagnosed as having weakness from 
a non-neurological cause such as CFS.  All electrodiagnostic 
and other neurological tests were noted to be normal, with 
the exception of electroencephalogram, which suggested mildly 
abnormal findings of a mild degree of diffuse cerebral 
dysfunction, nonspecific regarding etiology.  Tests for 
arsenic and lead revealed undetectable levels.  The physical 
examination was negative for any significant findings other 
than some possible decreased muscle power due to lack of 
voluntary effort.  During the assessment, the examiner 
indicated the Veteran had possible chronic fatigue syndrome, 
and that he had multiple other issues which could give him 
chronic fatigue per se like chronic obstructive pulmonary 
disease, coronary artery disease and obstructive sleep apnea.  
The examiner concluded that at this time it was not believed 
that he met the diagnosis of CFS per se.

The Veteran also underwent a VA examination in August 2003.  
The report indicates that the claims file was reviewed.  
Again the history of the Veteran experiencing extreme 
weakness following a 2 week trip to Honduras was recited.  
The history of his having all normal findings following a 
battery of testing by Dr. B., was also noted, to include the 
findings of a normal sleep study, albeit with significant 
desaturation through the night, and the subsequent 
prescription for nighttime oxygen.  He was now noted to have 
developed daytime breathing problems with shortness of breath 
throughout the day.  He also had numbness of the upper 
extremities and feet and swelling of the lower extremities.  
EMG was noted to rule out myopathy and diagnosed mild to 
moderate peripheral neuropathy.  He was also noted to have 
headaches when off his oxygen too long and to carry a 
diagnosis of neurogenic bladder requiring prolonged 
catheterization.  Further workup was noted to be extensive 
with echo cardiogram in 2002 normal and repeat sleep study in 
2001 diagnosing sleep apnea. 

Examination was significant for generalized weakness without 
pain on palpation of muscles.  He was able to rise from his 
chair with difficulty and to mount and dismount the 
examination table.  His overall strength was 4.5/5 without 
focal findings.  Proximal and distal weakness was 
symmetrical.  His reflexes were notably absent in all 
extremities.  The rest of the examination in general was 
unremarkable.  The examiner opined that the Veteran did not 
have the entity CFS, and that it was most likely that he 
suffers from chronic, progressive neuropathy manifested at 
this time by decreased respiratory effort with desaturation, 
neurogenic bladder and weakness due to peripheral neuropathy, 
which could only be classified as idiopathic.  Furthermore, 
the examiner indicated that the onset of the progressive 
neuropathy predated the Veteran's deployment to Honduras by 
greater than one year, and that there was no evidence that 
his tour in Honduras had any effect on the progression of 
this disorder.

VA records subsequent to this August 2003 VA examination are 
silent for a diagnosis of CFS.  In June 2004 the Veteran was 
admitted to neurology for evaluation of longstanding weakness 
with gradual worsening and cognitive changes.  He was noted 
to have gradual functional decline causing him to become 
wheelchair bound, but throughout this whole time he has never 
had any objective weakness on examination.  He was noted to 
have some questionable myelopathy on prior MRI's of the 
cervical spine, and to also have an indwelling catheter for a 
neurogenic bladder.  He was noted in the past to have spells 
which with every telling he gave a different story, but 
appeared to be brief and associated with language problems.  
Past medical history was significant for headaches-migraine 
like, obstructive sleep apnea using CPAP, asthma, depression 
and motorcycle accident in the 1970's with closed head injury 
and splenectomy.  Physical examination revealed unremarkable 
findings on neurological examination, except for intermittent 
giveaway weakness, with 5/5 motor strength throughout, normal 
coordination and rapid alternating movements and he walked 
without any apparent weakness.  Reflexes were 2+ throughout 
and Babinski was bilaterally absent.  He had sensory minimal 
distal decrease to light pin and vibration.  Labs and X-rays 
were unremarkable except for brain dolchoecstasia of the left 
internal carotid, colchoectasia of the vertebrobasilar system 
and C6-7 disc protrusion.  Spinal tap was significant for 
clearly bloody fluid.  On hospitalization, the Veteran was 
seen by pulmonary for acute daytime sleepiness possibly due 
to hypoventilation.  Pulmonary function studies were noted to 
be normal.

Following the hospital course the Veteran was assessed with 
the following.  Subjective weakness, with no objective 
weakness shown and no myleopathy seen on imaging, nor were 
HTLV antibodies positive.  He did appear to have a very mild 
neuropathy by prior EMG's.  His sensory function was close to 
perfect and reflexes and muscle strength were normal.  He was 
urged to ambulate and continue to do so as much as possible 
at home as there was no physically limiting factors.  Also 
diagnosed were cognitive problems as he was occasionally very 
sleepy.  This was likely due to his pulmonary problems with 
hypoventilation.  Exact cause behind this was unclear.  He 
was also assessed with abnormal spinal tap with a discrepancy 
between bloody fluid drawn and the lab reports of red blood 
cells.  He was also diagnosed with spells with abnormal EEG 
and urinary retention with longstanding indwelling urinary 
catheter.  

VA treatment records from 2008 likewise are silent for any 
diagnosis of CFS.  The records include a January 2008 MRI of 
the brain which was abnormal and results from cardiac testing 
including myocardial perfusion and stress test done in 
February 2008, the results of which were normal.  

The Veteran failed to respond to the VA's February 2008 
request for medical evidence showing a current disability of 
CFS and/or opinion linking the claimed CFS symptoms to 
service including active service in the Honduras.  

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for CFS.  
As noted above, the service treatment records show the 
Veteran was treated for CFS and sleep apnea. Additionally, it 
appears the Veteran has been treated over time for sleep 
problems secondary to various disorders including sleep 
apnea, CFS, history of CFS, possible chronic fatigue 
syndrome, etc. 

However, as of the last two VA examinations performed on the 
Veteran, he does not currently have a firm diagnosis of CFS.  
Specifically, the October 2002 VA examination report 
indicates the Veteran did not meet the criteria for a 
diagnosis of CFS per se.  Most significantly, the August 2003 
VA examination report which included a review of the evidence 
available in the claims file as well as examination of the 
Veteran provided an opinion that he does not have the entity 
CFS, but rather it was most likely that he suffers from 
chronic, progressive neuropathy manifested at this time by 
decreased respiratory effort with desaturation, neurogenic 
bladder and weakness due to peripheral neuropathy, which 
could only be classified as idiopathic.  Records subsequent 
to the August 2003 VA examination also fail to reflect a 
current disability of CFS.  Instead the evidence now 
attributes his CFS-like complaints to various other medical 
causes, such as his sleepiness being attributed to pulmonary 
problems with hypoventilation shown in the May 2004 hospital 
report, and no objective basis for his subjective complaints 
of weakness.  

Although the Veteran has alleged that he has CFS secondary to 
his service in Honduras in 1991, while he is competent to 
describe symptoms such as feeling fatigued and tired, he is 
not shown to be competent to provide a medical opinion as to 
the existence of an etiological relationship between his 
claimed CFS and his trip to Honduras during active training.  

Furthermore in the case of CFS, there is no current 
disability diagnosed by a medical professional, but rather 
the complaints he described as due to CFS have been 
attributed to other causes such as described above.  While he 
is competent to identify certain symptoms which may be 
present with CFS, he is not competent to render an actual 
diagnosis of CFS.  See Espiritu, supra at 492, 494 (a lay 
person is not competent to render an opinion regarding the 
diagnosis or etiology of a disease or injury).  In the 
absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  There is therefore no 
need to address whether CFS was incurred or aggravated during 
any period of active duty for training shown, as there is no 
current disability.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Absent any evidence of a current CFS disability 
shown by medical evidence, service connection is not 
warranted as the first requirement for service connection, 
that being a current disability, is not met.  Accordingly, 
service connection for a CFS is denied.

As a preponderance of the evidence is against the award of 
service connection for a disability of CFS, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert, supra.


ORDER

Service connection for chronic fatigue syndrome is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


